Fourth Court of Appeals
                               San Antonio, Texas
                                   November 30, 2022

                                   No. 04-22-00642-CV

                        IN THE INTEREST OF O.J.S.D., a Child

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2021-PA-01386
                       Honorable Kevin Henderson, Judge Presiding

                                         ORDER

     In accordance with the opinion of this date, this appeal is DISMISSED FOR WANT OF
JURISDICTION. Because appellant is indigent, no costs of appeal are assessed.

      It is so ORDERED on November 30, 2022.


                                             _____________________________
                                             Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2022.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court